 
 
Exhibit 10.30 
 
 
HOMEOWNERS
RELOCATION ASSISTANCE
 
 
 
 
    

--------------------------------------------------------------------------------


TABLE OF CONTENTS






CONTENTS
Pages
   
ELIGIBILITY
1
   
PAYBACK AGREEMENT
1
   
RELOCATION ASSISTANCE CHECKLIST
2
   
MOVE ALLOWANCE
3
   
HOUSE HUNTING
4
   
HOUSEHOLD MOVE AND STORAGE
5
Move Instructions
6
   
SELECTING A REAL ESTATE AGENT
12
PG&E REALTOR NETWORK
12
   
HOME SALE ASSISTANCE PROGRAM
15
Introduction
16
Overview
17
Eligibility
18
Required Inspections/Disclosures
21
Options
22
Listing Your Home For Sale
22
Marketing
23
The Appraisal Process
24
How the Appraisal Process Works
25
Appraisal Input_
29
Brokers' Price Opinion
29
Amended Value Program
30
Appraised Value Offer
31
Payment of Equity
32
Final Equity Payment
33
Things You Need to Do
34
Vacating Your Home
35
Walkthrough Checklist
36




 
 

--------------------------------------------------------------------------------

 







TABLE OF CONTENTS





 
Pages
HOME SALE - DIRECT REIMBURSEMENT
38
   
REIMBURSEMENT FOR CLOSING COSTS
38
   
TAXES
39
   
TIME
39
   
USE OF COMPANY CAR
39
   
APPENDIX
40
   
Helpful Hints when buying or Selling a Home
40
Closing Costs Associated with the Sale of a Home
42
Closing Costs Associated with the Purchase of a Home
44
Appointment Log
46
Questions and Answers
47
Glossary of Terms
51
Tax  Summary
53
Example of Tax Gross Up Procedure
55

























PG&E – Officer
Homeowner-New Hire 1/09

 
 

--------------------------------------------------------------------------------

 









ELIGIBILITY




In order to qualify for relocation assistance:




  ●
Your new commute must be AT LEAST 50 miles FURTHER than your current
commute.  To determine eligibility:



 
Mileage from CURRENT home to NEW headquarters:                            miles

 
Mileage from CURRENT home to CURRENT headquarters:       (           miles)



 
Difference must equal 50 miles or more.                                 
                   miles





The relocation must result in a commute which is substantially reduced, that is
by at least 50 percent.  Your new residence must be closer to the new
headquarters than the former residence.


●
Moves over 100 miles require the new residence to be within 50 miles of the new
headquarters.  You are encouraged to consult with Relocation Services to verify
the maximum allowable distance from the new headquarters.
   
●
Moves less than 100 miles require that the commute be reduced by at least 50
percent.
   
●
You must relocate your primary residence within one year from the effective date
of hire.  Establishing a permanent residence is defined as the employee and
family establishing a permanent tax base.  Traveling back to the principle
residence on weekends from an apartment, mobile home, motor home, rented room or
company housing will not qualify for relocation assistance.





PAYBACK AGREEMENT


You will be asked to sign a Relocation Payback Agreement.  Please read this
document carefully and return it directly to Relocation Services in the envelope
provided.


No payments will be made or services requested until a signed copy of this
agreement is on file.


1

--------------------------------------------------------------------------------


 
RELOCATION ASSISTANCE CHECKLIST


 1. Home Sale
Homeowner*
A.  Home Sale Assistance Program
B.  Direct Reimbursement for Closing Costs
 
Yes
Yes
 2.Move Allowance
Yes
 
 3. House Hunting Trip
Yes
 
 4. Enroute Expenses
 
Yes
 5. Corporate Housing (temporary housing)
 
Yes
 6.Moving
A.  Household Move
B.  Household Storage
C.  Delivery out of Storage
 
 
Yes
90 days
Yes
 
 7.Home Purchase Closing Costs
 
Yes
 8.Mortgage Interest Differential
Allowance (MIDA)
 
Yes (1)
 





*Status at the time of the job interview.  Mobile homes do not qualify for the
Home Sale Assistance Program.


 
(1)  In order to quality, new rate must be at least 10 percent and exceed
current

 
       rate by at least 2 percent.



 
NOTE:  All relocation assistance must be requested within one year of the

 
  effective date of hire.



  Reimbursements NOT submitted within one year will be denied.    
  Receipts must be provided.


In addition to other policy provisions regarding the timing of expense
reimbursements, any reimbursements of taxable expenses provided pursuant to this
program shall be reimbursed on or before the last day of the calendar year
following the year in which the expense was incurred, consistent with
requirements in Internal Revenue Code Section 409A, as it may be amended.


The amount of expenses eligible for reimbursement is not subject to a multi-year
cap.  As a result, expenses eligible for reimbursement during one year do not
affect the expenses eligible for reimbursement in any other taxable year.

 
2

--------------------------------------------------------------------------------

 



 
MOVE ALLOWANCE



The Move Allowance is intended to help defray some of the miscellaneous
relocation expenses not directly reimbursed by policy.  Receipts will not be
required.


The only action required by the employee is to return the Relocation Expense
Payback Agreement and Home Sale Assistance Agreement, if appropriate.


It should be noted that if an employee accepts the Move Allowance and does not
complete the relocation process per the terms of the policy, the Allowance must
be repaid in full.


This allowance is intended, but not limited to the following:


●
Travel expenses not covered by policy
●
Temporary housing not covered by policy
●
Commuting costs
●
Additional income tax liability
●
Express Mail Charges (Federal Express, UPS, Airborne Express, etc.)
●
Notary fees
●
Connecting utilities, TV antenna, etc.
●
Concessions negotiated in the sale of a home
●
Installation of major appliances
●
Pet expenses: moving, kennel etc.
●
Losses of fees for subscriptions, memberships, schools, safety deposit box
●
Automobile registration fees, licenses, or smog control charges
●
Spouse/Domestic Partner employment costs
●
Tips
●
Cleaning, trash/debris removal
●
Purchase, alteration, installation of window and floor coverings
●
Laundry and cleaning
●
Personal telephone calls (long distance, cell phone charges)
●
Child care expenses
●
Extra pick-ups for removal of packing boxes, etc.
●
Extra delivery charges for moves From/To more than one location
●
Travel home on weekends
●
Wine and wine cellar shipment








 
3

--------------------------------------------------------------------------------

 



HOUSE HUNTING TRIP


HOUSE HUNTING TRIP


The expense outlined below will be reimbursed in connection with 2 House Hunting
trips of 4 days/4 nights each.


The employee will be reimbursed for the following expenses for the employee,
spouse/domestic partner and dependent children.


Travel:
Advance purchase coach airfare
Lodging:
PG&E designated hotel or equivalent
Rental car:
4 days plus gas
Meals:
$75/day maximum for adults and children 16 years of age and older $40/day
maximum for children under 16 years of age
 
Alcoholic beverages are not reimbursed
Ground transportation:.
If required, taxi.



Receipts required for all expenses.


ENROUTE EXPENSES (Final trip to new location)


The employee will be reimbursed for the expenses relating to travel expenses
necessary to move the members of the family from the old to the new location.


Travel:
Travel for employee, spouse/domestic partner and dependent children
 
Advance purchase, coach airfare
   
Lodging:
Up to 3 nights at a PG&E designated hotel.  This lodging is meant to cover the
night(s) the employee may not be able to stay in the former residence because
household goods have been removed
 
OR at the new location as they cannot yet move into the new residence
   
Meals:
Up to 3 days, at the maximum rates noted above.
 
Alcoholic beverages are not reimbursed.

Receipts required for all expenses.


CORPORATE HOUSING


The cost of corporate housing for the employee will be provided for up to 6
months, as long as the employee is still financially responsible for their
former residence.  Corporate housing is unable to accommodate pets.





 
4

--------------------------------------------------------------------------------

 



HOUSEHOLD MOVE AND STORAGE


PG&E will pay the cost to transport your household goods from your current
residence to your new permanent residence.  This includes full packing,
unpacking, disconnecting, and reconnecting appliances to EXISTING wiring, and
plumbing.  Service to appliances applies only to those appliances that were
moved.


The pickup of goods from only ONE location is authorized.  Additional stops at
pickup or delivery will be billed to you.


If you are unavailable for a pick-up or delivery and do not notify the movers in
advance, any additional charges will be billed to you.


Items associated with an in home business are EXCLUDED.


Do not contact any moving company; this will be done through Relocation
Services.


The assigned carrier will contact you to arrange for a survey of the goods to be
packed and moved.  When contacted by the carrier, be sure to inform them of
items that require special handling (piano, shop equipment, large freezers,
bulky items, etc.) or of any access problems (narrow or hillside roads, stairs,
etc.).


DO NOT arrange insurance for the move or storage of your goods.  This is
provided by PG&E.  Please be sure you declare the value of your goods.  Should
the value exceed $50,000, inform the carrier AND Relocation Services so that
additional insurance can be provided.


A minimum notice of 30 working days is required.  During summer months and
Christmas holidays, more lead-time is required.  Weekend moves are not
authorized.  If you request a weekend or holiday move, the overtime charges will
be collected directly from you upon delivery.


It is recommended that you or a member of your family be present during packing
and loading to make certain that a complete inventory is made.  Upon delivery,
you should inspect your belongings WHEN they are unloaded and unpacked to be
sure all items on the inventory are delivered.  You should report loss or damage
to the driver and note it on the inventory.  Claims for lost or damaged items
not on the inventory will be denied.  All claims must be submitted within 90
days of delivery date.


It is also recommended that on the day of delivery you allow for minimum
unpacking services.  PG&E has defined these as setting up beds, hanging
paintings and mirrors, and connecting lamps.  This will allow you to settle
in.  The remainder of the unpacking can be scheduled for the next day.  Be sure
you discuss your unpacking needs and preferences before your move occurs.  This
will allow for proper scheduling.

 
5

--------------------------------------------------------------------------------

 



PG&E pay the following expenses directly to the mover:


·Cost of packing, moving, and unpacking your household goods.  Unpacking is
defined as removing the packed articles from the box in the appropriate room and
the removal of the packing material on the day of delivery.  Unpacking does not
include putting glasses and dishes on shelves or putting clothes in drawers.


Packing material MUST be removed on the day of delivery.  Extra pick-ups for the
removal of packing material are your responsibility.



 ●
Cost of packing, moving, and unpacking your household goods.  Unpacking is
defined as removing the packed articles from the box in the appropriate room and
the removal of the packing material on the day of delivery.  Unpacking does not
include putting glasses and dishes on shelves or putting clothes in drawers.
 
Packing material MUST be removed on the day of delivery.  Extra pick-ups for the
removal of packing material are your responsibility.
   
●
Storage of your household goods for up to 60 days.  Storage costs in excess of
60 days will be billed directly to you upon delivery.  The cost to move the
goods out of storage is paid by the company providing it is within one year of
your date of hire.  It is your responsibility to arrange for payment of
additional charges with the movers.  Be sure to verify what forms of payment are
acceptable.
   
●
Normal appliance service for washer, dryer, refrigerator, and freezer that were
a part of the move.  New appliances delivered by a different source are
excluded.
   
●
Portable spas will be moved as long as plumbing and wiring is disconnected prior
to the move.  This is an employee responsibility.  If a crane is required to
move the spa, you will be charged for this service.
   
●
Automobiles--interstate moves only (over 750 miles).  Value must exceed the cost
of shipment.



EMPLOYEE HOUSEHOLD MOVE INSTRUCTIONS
 
PACKING



At the time of packing you or someone you can rely on should be present to note
the carrier inventory of goods and their condition.  You should write in your
exceptions (make reference to the carrier's item number) at the close of the
inventory before you sign it.  The same inventory will be used at destination to
check complete delivery and condition.  You again should note exceptions before
you sign.  Failure to note damage immediately may result in claims being denied.


Company policy calls for the carrier to pack all normal household goods.  If,
for any reason, you desire to pack particular items, ask the carrier to provide
proper packing materials and containers.  The company will pay for this
material.  Items that require SPECIAL CARE should be called to the attention of
the movers.  Regulations affecting carrier's responsibilities for goods you pack
and unpack vary from state to state.  Claims for loss or damage are more
difficult to substantiate when you pack or unpack part of your
shipment.  Therefore, you are encouraged to allow the carrier to do the entire
job.

 
6

--------------------------------------------------------------------------------

 



UNPACKING


Unpacking is defined as removing the packed articles from the box in the
appropriate room and the removal of the packing boxes on the day of
delivery.  This service does not include putting glasses and dishes on shelves
or putting clothes in drawers.  Extra pick-ups for the removal of packing
material are not authorized.  You may wish to unpack some articles.  If you do,
claims against the carrier for loss or damage may be more difficult to
substantiate.  Make sure the inventory shows which articles you will unpack
before you sign it.


Allowing the movers to remove cartons and packing materials on delivery day will
insure that these materials are recycled.


You or your representative must be present at the time of delivery and
unpacking.  It is YOUR responsibility to insure that all items delivered are
checked off the inventory.


Goods will be placed in the area of the house that you designate.  Beds will be
assembled and mirrors attached to dressers.


PACKING AND PICK-UP DATES


Bedding, utensils, and clothing can be set aside for use on your last night and
packed on moving day.  After a date is agreed upon, the carrier is required to
give reasonable advance notice of delay, if unable to comply.


DELIVERY DATES


At the time your move is arranged, a delivery spread will be fixed according to
your request and the carrier's ability to comply.  Shipments of less than 2,000
pounds may require up to 14 days to deliver.


DELIVERY


You or someone you can rely on should be present to check off each item on your
inventory as it comes into your residence. Make note of damaged or missing
articles on the driver's inventory BEFORE signing.


HOUSEHOLD APPLIANCES


The carrier will inform you which household appliances require special services
for transportation.  These may include washers, dryers, freezers, sewing
machines, televisions, refrigerators, etc.  Ice makers and portable spas must be
disconnected by you prior to the day of the move.  Appliances will be
reconnected only to existing plumbing and wiring.  Reconnecting icemakers and
portable spas is not authorized.


When portable spas are moved, should the use of a crane be required to lift the
spa, this cost will be billed to you.







 
7

--------------------------------------------------------------------------------

 



BILL OF LADING


After your goods are loaded, the driver will give you a bill of lading, which is
the contract of carriage as well as your receipt.  Be certain the bill of lading
shows the correct destination address and proper instructions for notice of
delivery.


FAMILY PETS


The company does not reimburse for the shipment of household pets.  You must
arrange for boarding, handling, shipping, insurance, shots, health certificates,
etc.  Your Cash Moving Allowance can be used for these expenses.


CARS


You are expected to drive your personal car to the new location.  However, for
interstate moves, the shipment of a maximum of two cars may be authorized
provided the distance is greater than 750 miles.  The value of the vehicles
authorized to be moved MUST EXCEED the cost of shipment.  Do not pack household
or personal affects in a vehicle to be shipped.  The carrier cannot be
responsible for their loss or damage.  Automobiles are insured at Blue Book
value.  Automobiles are not stored.


Please plan the move of your automobiles in advance.  Cars may be shipped prior
to the move of your household goods.  Advance planning can eliminate the need
for rental cars.




When accepting delivery of a car, check the car thoroughly for damage.  Be
certain to check under the hood and the undercarriage for damage.  If damage is
not reported IMMEDIATELY, claims may be denied.


Motorcycles and power mowers can usually be shipped with household goods.  You
must drain gas and oil.


STORAGE LOCKERS


The move of household goods from public storage lockers is authorized provided
an extra stop is not required.  Goods will be packed and loaded from only one
location.  If goods are picked up from a storage locker, the employee must
contact the storage facility and arrange for all the necessary
releases/documentation.  You or your representative must be present to sign the
inventory.


CHARGES


The company instructs carriers to bill for packing, moving, unpacking, and
in-transit storage when authorized.  You will be billed directly by the carrier
for additional shipments and services, which you arrange.  Unless you have been
extended credit prior to delivery, payment for services you arrange must be by
cash or certified check.



 
8

--------------------------------------------------------------------------------

 

STORAGE


If possible, you should select new quarters before your household goods arrive
so they can be delivered directly.  If you have not arranged for new quarters by
the time the goods arrive, in-transit storage may be authorized.  You may be
eligible for in-transit storage at a company-authorized facility provided the
need does not arise because of your personal delay (e.g., vacation, enroute) in
selecting quarters.  Delivery out of storage may be authorized.  If you elect to
store your goods for a period longer than covered by the relocation policy, you
will be billed for the additional storage and insurance costs (COD) when the
goods are delivered.


Should a portion of your goods be delivered to a temporary location and the rest
put in-transit storage, you will be responsible for the cost to move the goods
from the temporary location.


Storage for longer than one year requires company approval.


ITEMS NOT AUTHORIZED TO BE MOVED


The following items are not authorized either due to company policy or legal
restrictions placed on the movers.


●
Building material: bricks, rocks, gravel, lumber, cement, etc.
●
Combustible items: paint, lighter fluid, aerosols
●
Plants, shrubs, trees, fertilizer, dirt
●
Perishable foodstuffs and/or frozen foods
●
Pets or animals of any kind
●
Boats, boat trailers, recreational vehicles, trailers
●
Valuable jewelry, precious stones, furs
●
Valuable papers, securities, money
●
Ammunition and/or explosives
●
Tractors or farm implements other than those required for normal garden use
●
Firewood, coal
●
Articles of inherent or extraordinary value
●
Farm animals, horses, cattle, fowl, etc.
●
Items from a temporary residence
●
Items that cannot be attached a value (personal paintings, pottery, etc.)
●
Auto parts
●
Autos that cannot be driven
●
Satellite dishes
●
Wine and wine cellar shipments



 
SERVICES NOT AUTHORIZED



The following services are not authorized.


●
Storage of automobiles
●
Weekend or holiday moves, overtime
●
Extra pick-up and/or delivery


 
9

--------------------------------------------------------------------------------

 



●
Disassembly and reassembly of playhouses, tool sheds, swimming pools/spas, TV
antennas, satellite dishes, workbenches, play equipment
●
Installation of television antennas, tool sheds, play equipment, etc.
●
Removal of wall-to-wall carpeting and/or draperies
●
Providing or moving electrical/gas outlets for appliances
●
Disconnecting/connecting ice makers or portable spas
●
Venting dryers
●
Reconnecting water softeners
●
Draining and refilling waterbeds
●
Moving items from a temporary living location
●
Storage of household goods, other than in-transit
●
Extra pick-up for removal of packing material
●
House cleaning
●
Exclusive use of a van to expedite service
●
Crane service for a spa





INSURANCE


The company has arranged for insurance coverage of personal property shipped
and/or stored by the company-approved household goods carriers.


PG&E provide insurance (full replacement value) for household goods up to
$50,000.  Automobiles authorized for interstate moves are insured at Blue Book
value.  If the estimated value of goods exceeds $50,000, you must declare full
value of your household furnishings to the carrier and Relocation Services so
that additional coverage can be provided.


 
NOTE:Movers will accept items such as televisions, stereos, personal computers,
recording equipment, and other similar items for shipment.  However, they will
not accept liability for internal damage to the equipment or appliances caused
by moving, vibrations or other normal handling.  They will only accept liability
for damage when there is EXTERNAL VISUAL DAMAGE caused by maltreatment and the
condition of the item is noted at the time of delivery.



You must carry with you such articles as money, valuable documents, credit
cards, jewelry, watches, firearms, live plants, etc.  Carriers cannot insure
these articles.  You should transport irreplaceable articles.  Settlement of
claims requires that damaged goods be surrendered to the insurance company when
a replacement is provided.


 
All claims for loss or damage to Household goods should be submitted directly to

 
the insurance company.  Claims for damage to your home should be submitted

 
directly to the carrier.



ALL CLAIMS MUST BE SUBMITTED WITHIN 90 DAYS OF DELIVERY.



 
10

--------------------------------------------------------------------------------

 



ARTICLES OF VALUE



Articles of sentimental value, documents, jewelry, family portraits, photo
albums, stamp and coin collections, birth certificates and diplomas are examples
of articles that fall into this category.  The company will NOT assume
responsibility for safe movement of such articles.




HIGH VALUE ARTICLES



Antiques, heirlooms, rare book and art works or items with difficult to
establish value fall into this category.  In order for the company to assume
responsibility for high valued articles, you MUST list them and declare their
value.  You MUST be able to verify the value claimed with purchase documents or
current professional appraisals.  If you must have items appraised to establish
value, it will be at your expense.  If you are unable to verify the declared
value, claims will be settled on the basis of the utilitarian value of the item.


IMPORTANT HINTS



●
Be certain your new residence can accommodate the furniture you are
moving.  Measuring the rooms prior to moving can help you determine whether or
not all furniture should be transported.  If not, you may want to dispose of it
at your old location.
●
Be certain the movers can contact you on the day of the move by providing them
with a cell phone number.
●
Keep the telephone number of the movers handy on moving day.  You may need to
contact them during the move or during delivery.
●
Leave a message telephone number with the movers.  It may be necessary to
contact you during the move or prior to the delivery of goods.
●
Notify the driver or movers IMMEDIATELY of any damaged or missing items. to
report damage or missing items immediately may result in claims being denied.





Items not usually considered to be normal household goods and those not suited
to furniture van transport are excluded; these include but are not limited to
large
machinery, boats, recreational vehicles, plants, building materials, frozen
food, items related to a home business, and items which cost more to ship than
the value.









 
11

--------------------------------------------------------------------------------

 





SELECTING A REAL ESTATE AGENT


Program guidelines require you to work with agents from an approved list to list
your home.


As a new hire your time is very valuable-you have a LIMITED amount of time in
which to complete house hunting and get settled in your new location.  For this
reason, if you are not satisfied with the service your real estate agent is
providing, do not hesitate to request another agent.  Although you may feel
obligated to the first agent because they have spent time showing you homes, you
do not owe them anything.




PG&E REALTOR NETWORK


The home purchase firm and PG&E have created a list of preferred real estate
agents to assist employees in obtaining quality service.


The home purchase firm or PG&E’s Relocation Department will automatically refer
an employee to a preferred agent in the new location.


ADVANTAGES TO YOU


It is common practice in the real estate industry for a real estate broker in
one community to refer a prospective homebuyer to a real estate agent in another
community.  Then if the homebuyer is successful in buying, the broker who
receives the homebuyer as a client pays a “referral fee” to the broker who gave
the referral.


Unfortunately, in most cases a real estate broker refers the homebuyer to a
broker in another area or state who is UNKNOWN to the broker.  Usually the only
criteria the selected broker had to meet was that he/she was listed in a
national book of brokers willing to pay a referral fee.


On the other hand, because the home purchase firm and PG&E list homes with real
estate firms all over the country every day they are in an ideal position to
evaluate the professionalism, track record and quality of services offered by
different firms.  As a result, the real estate brokers in the “PG&E” network are
screened professionals who are knowledgeable about residential real estate
transactions AND the special needs of corporate new hires.  This is VERY
IMPORTANT because a broker who is not knowledgeable or professional can
seriously hinder your purchasing efforts.







 
12

--------------------------------------------------------------------------------

 



In addition, the home purchase firm and PG&E continually monitor the performance
of these brokers.  The brokers realize that in addition to serving the new hire
needs, they are working for PG&E as well.  As a result, the brokers in the
network will be attentive to your needs so they can be assured of continued
business.


It is critical that you have a knowledgeable real estate broker when looking for
a home in your new area.  You will need to rely on the broker to show you where
schools and amenities are located, explain what home values are doing in
different areas, and possibly give you guidance regarding what types of homes
traditionally have a shorter marketing time.


The brokers in the network will be thoroughly familiar with the area where you
will be house hunting.  Should you decide to house hunt in an area unfamiliar to
the broker, he or she will refer you back to the home purchase firm so you can
be referred to a broker that is familiar with that particular area.


They can also offer some guidance regarding home values in an area by showing
you sales prices of comparable homes that have recently sold.  Unfortunately, IT
IS NOT unusual for an “out-of-town” buyer to overpay for a home if the buyer has
moved from an area of higher priced homes and the broker does not take time to
show the buyer what similar homes sold for.


The firms and brokers in the network have demonstrated that they can help you
find a home and neighborhood that is right for you.  They have done this by
joining professional organizations that educate brokers on the specific needs of
corporate new hires.


Along with the definite advantages to you, the network offers advantages to PG&E
as well.  If you buy a home through a network referred real estate firm, that
firm will pay PG&E a “referral fee”.  This revenue will then be used to offset
relocation expenses to PG&E.  And because the costs to relocate employees is
high, it makes good competitive business sense to take advantage of the
opportunity to reduce expenses whenever possible.


As a final point, it is important for you to know that the payment of a referral
fee does not affect the price you pay for a home.


FOR THESE REASONS, ALL RELOCATING NEW HIRES ARE REQUIRED TO USE THE HOME
PURCHASE/PG&E BROKER REFERRAL NETWORK WHEN SELLING AND/OR BUYING A HOME.


Employees who are not currently home owners or employees who do not participate
in the Home Sale Assistance Program should contact call Relocation Services to
request a referral.









 
13

--------------------------------------------------------------------------------

 



HOUSE HUNTING TIPS


Some of the following suggestions may aid you in your search for a home in your
new location.


●
Be cautious if you are moving to a lower cost area.  What may appear to be a
bargain based on prices in your present location may be overpriced in your new
location.  New hires have a reputation for paying MORE for homes in their new
location than someone who is already living in the area and is more familiar
with the market.  Look around enough to be able to judge local values.
     
This is where a PG&E approved real estate agent can be of value.
   
●
When looking at homes, keep your top two or three choices in mind.  In this way,
when you begin negotiations on you first choice, you will have more leverage if
they know you also have one or two more homes on which you are willing to make
offers.
   
●
If you are thinking about building a home in your new location, it may be
advisable to reconsider.  You will be in a new job, which may initially involve
more time on the job and this, coupled with the demands and stresses of new home
construction, may be a large burden.
   
●
You should keep in mind that under current relocation policy investments in most
improvements, personal property, etc. will not be protected - you will only be
protected on the LESSER of the TRUE purchase price of the home or the appraised
value established by the lender at time of purchase.
   
●
If you anticipate being relocated again, you should strongly consider buying the
home you want rather than buying a lesser home and making major
improvements.  ALWAYS THINK RESALE.
   
●
You should ALWAYS make your offer to purchase contingent on
 
--building inspections reports that are satisfactory, even if you are
 
     purchasing a newly constructed home
 
--the property appraising at purchase price or higher
 
--obtaining financing


 
14

--------------------------------------------------------------------------------

 



HOME SALE ASSISTANCE PROGRAM


The Home Sale Assistance Program is an option available to help you sell your
home for the best price given CURRENT MARKET condition.  To achieve this goal,
the home purchase firm will talk with you and the REALTOR to establish a list
price and marketing strategy.  If you are unable to secure a sale, you may elect
to accept the Appraised Value Offer


The Home Sale Assistance Program is available if your home qualifies and if you
abide by program guidelines.  Mobile homes and homes owned with a
non-Spouse/Domestic Partner are ineligible for this program.  Your must sign and
return the Home Sale Assistance Agreement to initiate participation in the
program.


Briefly, the program works as follows.  Your home must meet program
guidelines.  You must inform Relocation Services within 7 days of your effective
date of hire that you are requesting participation in the Home Sale Assistance
Program and return a signed copy of the Home Sale Assistance Agreement.
Relocation Services will then notify the home purchase firm of your interest and
a consultant will contact you with details of the program, which includes:


●
Prelisting Analysis and Strategy (Brokers Market Analysis) using an approved
list of realtors
●
Listing Price Recommendation and Approval
●
The Appraised Process
●
The Amended Value Program
●
The Appraised Value Program
●
Equity Advances



In order to participate in the program you may not list your home for sale until
the prelisting analysis is completed and presented to you.  After review of this
data with you, a recommended list price will be determined.  You may list your
home prior to the appraisal process being completed.  The initial list price is
based on the Brokers Market Analysis.  Once the appraisal process is completed,
it may be necessary to adjust the list price since it must be within program
guidelines.  The current list price guideline is:


List price cannot exceed current listing guidelines.




The agents will complete the prelisting analysis and marketing strategy.  You
must list your home within the listing guidelines and actively market it for 45
days.


 





 
15

--------------------------------------------------------------------------------

 

The purpose of the prelisting analysis is to acquaint you with current market
conditions. It will enable you to make the best use of the time available to you
to market your home, usually about 60 days.  In today's market initial pricing
is critical to securing a sale.  While your home is on the market the appraisal
process will also begin.  Once the appraisal process is completed and the
Appraised Value Offer determined your initial list price may require adjustment.


Failure to observe listing guidelines will disqualify you from the program.




INTRODUCTION


This Home Sale Assistance Program is designed to help you sell your home for the
current market value.  By using this service, you can receive your equity and
move on to the new location.  You will then be free to concentrate on your new
job.  This section outlines the PG&E Home Sale Assistance Program.


The goal of the Home Sale Assistance Program is to assist you in obtaining the
highest possible price for your home in the current market.  To achieve this
goal, the home purchase firm will work with you and your Realtor to develop a
marketing strategy and assist you to negotiate the highest price.


After negotiating a sale, DO NOT sign any document or accept any
deposit.  Contact your Consultant IMMEDIATELY.  Signing any documents could
jeopardize your participation in the program and favorable tax treatment.


Several documents must be completed and returned to the home purchase firm
whether you assign an offer or accept the Appraised Value Offer.  Your
Consultant is available to assist you and your Realtor completes the necessary
documents.  Your transactions cannot be completed until the home purchase firm
receives all required documentation.


PG&E reimburses the home purchase firm for the normal seller's closing costs
associated with acquiring and selling your home.  These include initial
assessments (inspections), appraisals, as well as broker commissions.  The home
purchase firm receives a flat service fee from PG&E for providing these
services.


It is not the home purchase firm's purpose to benefit from or make a profit on
the sale of your home.  Helping you get the best possible price for your home
within a reasonable time is everyone's objective: Yours, PG&E's and the home
purchase firm's.









 
16

--------------------------------------------------------------------------------

 

AN OVERVIEW


You are allowed up to seven days from the date of hire to request this service
from Relocation Services by returning the Home Sale Assistance Agreement to
Relocation Services.


●
Your Consultant will contact you to provide an overview of the program.  This
contact will occur within 48 hours of Relocation Services notifying the home
purchase firm of your interest.
   
●
Your consultant will provide you with a list of approved agents to select from.
   
●
The agents will complete the Prelisting Analysis and Marketing Strategy PRIOR to
listing your home.  Spouse/Domestic Partners and family members are ineligible
to list an employee’s home.  Two Broker’s Market Analysis will be obtained.
   
●
Upon review of this material with you, the home purchase firm will recommend an
initial list price.
   
●
Local independent appraisers selected by you from an approved list will appraise
your home.
   
●
Upon receipt of the Appraisal Value Offer, your list price must be within
current program guidelines.
   
●
Property assessments (inspections) appropriate to the age and condition of your
home are required and will be ordered by the home purchase firm.
   
●
The home purchase firm will extend an Appraised Value Offer to purchase your
home.  This offer is valid for 60 days.
   
●
You may assign an offer or accept the Appraised Value Offer at any time during
the 60-day marketing period provided your home has been listed for at least 45
days.
   
●
You must present and review ALL offers with your Consultant even though they may
be less or seem less than the Appraised Value Offer.  This will assist you in
determining which offer will net you the greatest amount.  The review will also
confirm which closing costs are reimbursable under the PG&E program.
   
●
Once you assign an offer or accept the Appraised Value offer, you may receive an
advance on your equity before the close of escrow for use as an earnest
deposit/down payment on your new home.  This advance is based on the Appraised
Value Offer, not the sales price.


 
17

--------------------------------------------------------------------------------

 

ELIGIBILITY


To be eligible for this program, your home must meet the following requirements:


●
A completed typical single -family dwelling or condominiums on a standard size
lot (less than one acre).  Unusual homes such as geodesic domes, earth homes,
log cabins, houseboats, A-frames, Victorians and other specialty homes are
excluded.
   
●
Homes older than 40 years may be ineligible.  Exceptions may be made if the
homeowner can provide a letter of code compliance (dated within the last 5
years) from the appropriate governmental inspection office.
   
●
Your principal residence and where you currently reside
   
●
Owned only by you and/or your Spouse/Domestic Partner (an ex-Spouse/ Domestic
Partner or parent cannot be on the title)
   
●
Determined to be marketable by PG&E
   
●
Mortgage payments, Real Estate taxes, and Association dues must be current.
   
●
Zoned residential.  Rural residential zoning or lots larger than one acre do not
qualify.
   
●
All required building permits and private road maintenance agreements must be
recorded
     
It is also important to note the following:
     
Your Listing Agreement must include the "Exclusion Clause."
   
●
You must list your home and actively market it for at least 45 days.
   
●
When you request the home purchase firm's assistance, your home must be
available for sale.  It cannot have been rented or leased within the prior 12
months.  It cannot be rented or leased after you elect to participate.  All
construction and/or repairs must be completed prior to requesting the Home sale
Assistance Program.
     
If upon appraisal and subsequent inspection, it is determined that repairs are
required, you may either undertake and pay for those repairs OR allow the home
purchase firm to order repair work and deduct twice the cost (except for termite
work) from your final equity.  Excess funds withheld will be returned upon
completion of the work.
 
Major structural defects may affect the marketability of a home and may
disqualify a home from the Home Sale Assistance Program.


 
18

--------------------------------------------------------------------------------

 



●
Homes containing UFFI, asbestos (interior or exterior), an unacceptable level of
radon gas, or any other toxic substance are ineligible.
●
Homes with LP siding or synthetic stucco are ineligible.
●
Homes with toxic mold.
●
Homes containing a well must have water rights.  In addition, the water supply
must be BOTH potable and ample under local standards.
●
Farms, places of business, cooperative apartments, mobile homes, duplexes,
vacation and income (rental) property are ineligible.
●
The land on which the residence is located must constitute a lot of standard
size for the area and be zoned residential.  Land not reasonably necessary for
the use and enjoyment of the property as a single-family dwelling, such as
additional lots or farm acreage, is excluded.
●
Condominiums must meet the following guidelines:



--Only twenty percent (20%) of the total number of finished units can be
      vacant and/or unsold.


--Only twenty percent (20%) of the units may be owned by absentee  
      investors for rental purposes.


--Association dues/Assessments per year (net of utilities) should not exceed
two percent (2%) of the estimated fair market value of the condominium unit.

       -- Condominium units in the complex must be mortgageable by FNMA
      standards.


-- Condominium Associations must be in sound financial condition as
      evidenced by (I) current financial statements, (II) sufficient replacement
      reserves, (III) no rapid increase association dues, and (IV) no unusual or
      excessive liens.


Your are responsible for providing verification of the above.



●
Other factors which may affect the eligibility of a property for this program
include, but are not limited to, the following:



--Legal/title problems (liens, judgments)


--Property line issues (properties with private roads must have a recorded
road maintenance agreement)


 
--Structural problems/damage


 
19

--------------------------------------------------------------------------------

 

 
-- Expansive soil



 
-- Safety or code violations



 
-- Unmarketable title

 
 
--Inability to meet conventional lender or insurance requirements



 
--Properties in foreclosure



 
--Bankruptcy



 
 --Special financing (e.g., first-time buyers)



 
If your home is subject to any of the items listed above, inform Relocation
Services.



●
PG&E RETAIN THE RIGHT TO MAKE THE FINAL DECISION ON THE ELIGIBILITY OF A HOME
FOR THE HOME SALE ASSISTANCE PROGRAM.




 
20

--------------------------------------------------------------------------------

 

REQUIRED INSPECTIONS/DISCLOSURE


Pest and General Home Inspections are required for all homes.  If you have a
pool and/or spa that is being sold with the home, a pool/spa and equipment
inspection is required.  If the appraisers or pest inspector recommends a roof
inspection, one will be ordered.  If applicable, a septic system/well
inspection, radon gas or any other inspections required to satisfy local codes
will be ordered.  In some cases, a structural or soil inspection may be
ordered.  All inspections will be ordered and paid by the home purchase
firm.  Copies of the reports will be provided to you.


Payment for any termite work (Section I and II), pool, spa, septic system, roof
work and/or repair, as well as any repairs required by a general home inspection
will be your responsibility.  Re-inspection charges may be your
responsibility.  In the event a report calls for the further inspection of
inaccessible areas, funds will be withheld in the event that repairs are
required.


You may order the work done at your expense and submit the re inspection reports
directly to the home purchase firm.  Re inspection reports are required before
final equity can be released.


Twice the amount of the estimate, except for termite repairs, will be withheld
for he cost of repairs not completed prior to you vacating your home.  Any
refund will be forwarded to you with a revised closing statement after the work
has been completed.


All repairs to correct any local code violations as well as damage, dry rot,
etc., must be completed prior to you vacating your home.  Permits required by
the local government agencies must be on file.


Disclosure laws mandate PG&E and the home purchase firm to provide copies of all
reports to potential buyers.  The cost of repairs is not disclosed.


Employees are responsible for making full disclosure on their property.  Any
litigation resulting from improper disclosure will be solely the employee's
responsibility.

 
21

--------------------------------------------------------------------------------

 

YOUR OPTIONS


PG&E provides you with the following Home Sale Assistance options:



●
Amended Value--Sell your home to a buyer of your choice for a price that is
equal to or more than the Appraised Value Offer and assign the offer to the home
purchase firm who will coordinate the closing.  Program guidelines must be
followed.
   
●
Appraised Value Offer--Amend the offer and sell your home to the home purchase
firm for the Appraised Value Offer.
   
●
Sell your home without the assistance of the home purchase firm.  You will be
reimbursed typical seller's Closing Costs.  When selecting this option,
employees are encouraged to consider the tax consequences associated with this
reimbursement.





LISTING YOUR HOME FOR SALE


To be sure you receive the best possible price for your home and to test the
market value, it is recommended that you list your property with an approved
REALTOR.  For maximum exposure, insist upon a multiple-listing agreement of no
more than 60 days.


To provide for cancellation of the listing agreement should you accept the home
purchase firm's offer, the listing agreement must include the Exclusion Clause.


WITHOUT THE EXCLUSION CLAUSE IN YOUR LISTING AGREEMENT YOUR HOME CANNOT QUALIFY
FOR THE HOME SALE ASSISTANCE PROGRAM.  A COPY WILL BE PROVIDED BY THE HOME
PURCHASE FIRM.


Your listing agreement must be in writing.  For your own protection, leave no
blanks and be sure to insert the exclusion clause before signing any listing
agreement.


Should you encounter any difficulty in having your listing accepted with this
provision, call your Consultant immediately.  Your Consultant can usually
address the Realtor’s concerns with a phone call.


If an employee, Spouse/Domestic Partner, or family member is a REALTOR, it is a
conflict of interest for the company to reimburse members of a relocating family
for services (commission) connected with the sale of the old home or purchase of
a new home.



 
22

--------------------------------------------------------------------------------

 

MARKETING TIPS


The home purchase firm has a great deal of knowledge and experience in the real
estate market.  They understand that a home is often a family's greatest single
asset.


To obtain the best price within the time limits of your relocation, the
following steps are recommended:


Before you list your home at a specific asking price, spend a few hours with a
REALTOR, touring your community and examining recent comparable sales as well as
current listings.  By doing this, you will be viewing your home in the same
competitive arena as a potential buyer.


The prelisting Broker’s Market Analysis required by PG&E will provide you recent
price and other information about comparable homes in your area that have sold
and closed.  This information will assist you in knowing the competition and in
arriving at a REALISTIC and COMPETITIVE list price.


Pricing realistically in relation to your specific market is critical.  Local
REALTORS will be able to market your home more effectively if it is priced
correctly.  Homes sell best when they are properly priced for the specific
marketplace.


In estimating value, potential buyers and appraisers consider the condition of
your home.  Not surprisingly, a well maintained home has greater buyer
appeal.  If you have any deferred maintenance, you will want to complete it to
make your home as marketable and competitive as possible.


Start the appraisal process as quickly as possible.  You'll be able to price
your home realistically in relation to the market.



 
23

--------------------------------------------------------------------------------

 

THE APPRAISAL PROCESS


The appraisal process establishes the Probable Sale Price of your property based
on two appraisals.  This procedure requires approximately 15 working
days.  Should a third appraisal be required, the process will take longer.  Once
the home purchase firm has been notified by PG&E of your request to participate,
your Consultant will call you within two business days to arrange for your home
to be appraised.  At that time, you will be provided with names of
appraisers.  You will be asked to select two, plus an alternate.  The alternate
will be used if one of the original two is unavailable or if a third appraisal
is required.  You must notify the home purchase firm of your selections as soon
as possible, but no later than two weeks after receiving the names.


After you have selected appraisers, the home purchase firm will contact them
with instructions to call you as soon as possible to arrange an appointment to
appraise your home at a mutually convenient time.  You should schedule the
visits of the appraisers for different times.  Allow at least two hours between
appointments.  If you have any special timing problems in connection with the
appraisal of your home, your Consultant can make this fact known to the
appraisers at the outset.  The home purchase firm is required to notify PG&E of
any delays.


The appraisers are independent professionals, experienced in the valuation of
properties in your neighborhood.  Appraisers are selected by virtue of their
demonstrated qualifications and past performance.  The home purchase firm must
receive the written report establishing an anticipated sale price within ten
business days of inspecting your home.  It will take the home purchase firm 3-4
days to review the appraisals.


Who Are the Appraisers?



First, the appraisers are designated professionals who specialize in appraising
residential properties.  Second, they are independent fee appraisers.


The home purchase firm selects and lists appraisers after careful screening for
experience, professionalism, and accuracy.  Appraisers are evaluated through
continuous monitoring of their performance.





 
24

--------------------------------------------------------------------------------

 

HOW THE APPRAISAL PROCESS WORKS


Homes are purchased on a comparative basis.  Buyers shop the market, comparing
available homes and seeking the best values.  A home must be REALISTICALLY
priced in order to sell.  Overpriced homes normally do not sell and soon become
overexposed, making a sale difficult.  In order to establish a realistic price
range, it is essential that the market value of your property be accurately
determined.  The first step involves engaging qualified, independent,
professional appraisers to inspect and evaluate your property.


What Is an Appraisal?



An appraisal is a carefully derived estimate of market value, as of a specific
date, based on a logical study of the local real estate market, the condition of
the property, financing conditions, and other general and specific data that are
currently in effect or will most likely occur within a marketing period of
90-120 days (list to close).


What Is a Market Value?



Market value is defined as "an estimate of the price to be paid for a property
by a well-informed buyer based on current and forecast market trends."  It
represents the most accurate means available for projecting what a home will
sell for on the open market.


How Appraisers Estimate Value



To arrive at a market value estimate, an appraiser must consider both general
and specific data as well as the comparison of similar homes.  General data
includes regional, city, and neighborhood information and incorporates physical,
economic, social, and political factors that may influence property
value.  Specific data pertains to the property itself.


GENERAL DATA



●
Supply and Demand



 
The number of people buying homes and the number of homes on the market affects
property values. However, if a sellers' market or buyers' market exists in a
particular neighborhood, it does not necessarily follow that the same condition
is true elsewhere.  In appraising your property, the appraiser will consider
local supply and demand.  How many homes are for sale in your immediate
neighborhood?  How quickly are they being sold?  What are the conditions
surrounding the sale?



●
Location



 
The general condition of homes in your immediate neighborhood and accessibility
to shopping, schools, and transportation are key factors.  Proximity to heavy
traffic, commercial establishments or industrial zones can adversely affect
property values.


 
25

--------------------------------------------------------------------------------

 



●
Economic Conditions



 
Economic conditions vary from region to region.  Strikes, plant closings,
foreclosures, and outgoing group moves can have a depressing impact on property
values.  However, new plant openings, incoming group moves, or locally awarded
contracts can have an uplifting effect.



●
Financing Conditions



 
The cost (interest rates, discount points, etc.) and availability of mortgage
financing both have substantial impact on housing prices.  If financing is
costly or scarce, the market value of your home may be favorably affected if it
has a high balance assumable mortgage with a low interest rate.



●
Political Factors



 
State and local governments can affect property values.  school bonds, zoning
changes, property reassessment, new school appropriations, as well as taxes and
education, all impact housing prices.



SPECIFIC DATA



After collecting general data, the appraiser next analyzes a number of relevant
specifics.  If the inspection appears to move along at a relatively rapid pace,
remember an appraiser is an informed professional whose trained eye misses
little.


●
Condition Viewed From Outside Your Home






 
Does your property have "curb appeal"?  On first seeing your home from the
street, what will a prospective buyer think?  Does the general condition of the
home and lot contribute to the home's attractiveness?  Is there demand for your
architectural style?  Is your home on a public or private street?  Is the street
paved?  Does it have a sidewalk?  Does your community have a public water
supply, a sewage system, or does it depend on a well or septic system?



●
Condition Viewed From Inside Your Home



 
On entering your home, what will a prospective buyer think?  This is especially
true in a Buyer’s market.  Does the overall condition reflect pride of
ownership?  Does the floor plan afford a satisfactory flow of traffic?  Is the
closet space adequate?  Is the kitchen spacious and up-to-date?  Is the decor
neutral or is it too personalized?  The appraiser will record number of rooms,
bedrooms, baths, kitchen, dining room, family, or similar rooms, and the
dimensions of each.  The appraiser will closely observe quality of construction,
floor coverings, paint, wallpaper, age, type, and condition of kitchen
appliances and anything else that reflects the overall condition of your home.


 
26

--------------------------------------------------------------------------------

 



Appraisals are affected by many factors: a fireplace, lot size, topography, a
garage "under" versus one that is attached or detached, a screened porch as
opposed to an open deck, a swimming pool, tennis court, and even the electrical
system (ample circuits for anticipated demand).  Method of heating as well as
energy savers such as insulation are significant factors in today's environment.


COMPARISON WITH SIMILAR HOMES



Comparable Sales



An appraisal is not complete unless your property is compared with similar homes
that have recently sold and closed.  Comparable sales analysis is one of the
most important elements in a professional appraisal.  Appraisers use a
comprehensive data bank of homes to find satisfactory comparables.  Individual
properties that are substantially different are difficult to compare.


The appraisers are instructed to select at least three comparable properties for
comparison.  Each would ideally be in the general neighborhood of the appraised
home, similar in size, style, and construction, and sold within the last three
or four months.  Such criteria cannot always be met.  If the criteria cannot be
met, the appraiser will make every effort to find the best comparables.


Appraisers make adjustments to compensate for any differences which
significantly impact market value such as date and terms of sale, location, or
architectural style of the home.  Adjustments for improvements reflect the
appraiser's estimate of the market value rather than the original or replacement
cost.  Certain improvements may not be valued as highly by prospective
purchasers as their cost would indicate.


A property may be over improved.  Your landscaping may be superior to that of
your neighbors.  You may have a cabana and swimming pool.  However it is often
difficult to sell a house for $150,000 in an area of $100,000 homes.  Along the
same lines, your decor may be unique and could have limited appeal.  The
appraiser is asked for an opinion, "Will this property sell without any
qualifications in its current condition?"


The offer the home purchase firm extends is the result of a thorough review of
the appraisals to ensure completeness, accuracy, and consistency.  Only then
will the appraisers' market value estimates be averaged to determine your
Appraised Value Offer.


Because home selection is a highly personal and subjective process, an
appraiser's estimate may be higher or lower than the eventual sales
price.  Nevertheless, the market value represents the most accurate means
available for projecting what your home will bring on the open market.

 
27

--------------------------------------------------------------------------------

 



Comparable Listings



The appraiser also reports on current listings in a comparable price range being
offered in the marketplace.  These homes are indications of what the market will
bear in your neighborhood.  Competitive listings have a bearing on the
marketability of your home as well as what competition exists and must be
considered when computing an opinion of value.


Competitive listings should be a significant factor when you are establishing a
realistic list price for your home.  This is especially true in an “over
supplied” market.


In short, the appraisal will reflect the "as is,” "as vacant" condition of your
home on the day of the appraisal.  Therefore, any deferred maintenance should be
completed prior to appraiser's visit.  Have your home in prime "show condition."


Points to remember about an appraisal and the marketplace:


●
Money spent on repairs and maintenance is not normally recovered when a home is
sold.  Deferred maintenance, however, can actually reduce property value by the
cost of needed repairs.
   
●
If construction costs have risen, such an increase in value may be offset by
other factors such as aging, wear or deferred maintenance.
   
●
There is NO guarantee that a homeowner will make a profit when they sell their
home; the MARKETPLACE is what determines whether a profit will be realized.
   
●
With UNLIMITED TIME, a seller may be able to find a buyer willing to pay more
than the appraised value.  A relocation appraisal ESTIMATES the price which is
most likely to be agreed upon by a typical buyer and seller within a reasonable
period of time (90 to 120 days).
   
●
The improvements you make to your home may NOT be considered as desirable by
subsequent owners as they were by you.  Improvements may not increase the value
of your property by as much as they cost.
   
●
Improvements or additions to a home do not necessarily increase value as much as
their costs because an improvement that appeals to one owner may not appeal to
all.
   
●
When people have styled a home in a very personal way, they tend to place a high
value on it.  It can be difficult to understand that this personal touch does
not necessarily translate into dollar value in the marketplace.




 
28

--------------------------------------------------------------------------------

 

APPRAISAL INPUT


You may participate in the appraisal process.  Please complete the Appraisal
Worksheet form using homes similar to your own that have recently sold and
closed.  You may find the assistance of your REALTOR helpful in obtaining such
information.  Please give this information directly to each appraiser (with a
copy to your Consultant) when he/she visits your home.


How the Offer is Calculated


Upon receipt of the written appraisals, they will be reviewed for any
discrepancies.  Following this review, the Appraised Value Offer will be
established by averaging the two appraisals.  If the difference between the two
appraisals exceeds 5 percent, a third appraisal will be requested.  The
Appraised Value Offer will equal the average of the two closest appraisals.




BROKERS' PRICE OPINION


Although not part of the formal appraisal process, two Brokers' Market
Analysis  will be ordered.  The information in these opinions will provide
additional information to you and to the home purchase firm.  Included will be
marketing strategies and recommendations on how to make your property more
competitive.


The Brokers asked to provide this information may also be responsible for
ordering any professional inspections regarding the physical condition of your
home (pool, roof, septic, etc.).


The Brokers' Price Analysis are not used to compute the Appraised Value Offer.





 
29

--------------------------------------------------------------------------------

 

AMENDED VALUE PROGRAM


Any offer you receive must be reviewed with your Consultant.  Should you wish to
assign it, DO NOT sign any documents.  Call your Consultant with details of the
offer.  This review will ensure that the terms you agreed to are indeed covered
by the PG&E policy.  Your Consultant will sign the offer as your nominee in
order to protect favorable tax treatment of the program. CONTINGENT OFFERS DO
NOT QUALIFY FOR THE PROGRAM.


As part of the assistance, PG&E pays your brokers' commission and customary
seller's closing costs (Customary for the county will be as defined by local
Title Company.  Concessions are not considered customary.)  The customary costs
of sale will not appear on the closing statement.  If you assign the closing of
the sale of your home to the home purchase firm, you should not submit a closing
statement to PG&E for reimbursement.


When you assign an offer, you are financially responsible for your home until
you vacate.


Should you assign an offer and permit the buyer to assume your loan, you must
indemnify (in writing) both PG&E and the home purchase firm against any future
default.


Amended Value Offer


●
Your presence at the closing is not required since the home purchase firm will
close the sale on your behalf.  You and your family are free to move to your new
location.  You need only to sign the sellers' closing instructions, the deed and
other related documents.
   
●
When you assign an offer, you will not incur normal selling expenses and will
not, therefore, require reimbursement from PG&E.



You may assign more than one offer, that is, a backup offer to the home purchase
firm.  Make certain that you contact your Consultant for details beforehand.

























 
30

--------------------------------------------------------------------------------

 



APPRAISED VALUE OFFER


Accepting the Appraised Value Offer


Approximately 15 business days after the appraisals have been completed and
thoroughly reviewed, your Consultant will call you with the Offer to purchase
your home.  An Offer to Purchase Package containing all the forms required for
you to sell your home to the home purchase firm will follow.


Building permits must be on file to meet all current local building code
requirements.


60 Day Marketing Period


Beginning with the day you are called with your Offer, you have 60 days to:


1.
Find a buyer willing to purchase your home at a comparable or higher price than
Appraised Value Offer, and turn the sale over to the home purchase firm for
closing (Assigned Sale); or
   
2.
Accept the Appraised Value Offer.



The 60-Day Market Period will not be extended for any reason.



You may accept the Appraised Value Offer anytime during the 60-day period by
completing the appropriate documents.  Your home must have been on the market
for AT LEAST 45 days prior to accepting the Appraised Value Offer.


60 Day Vacate Period



Upon your acceptance of the Appraised Value Offer, you will have up to 60 days
to vacate your home.  You will be asked to indicate on the Seller's Data Sheet
the date you plan to vacate.


Once you accept the Appraised Value Offer, your home will be listed for sale by
the home purchase firm.  You are expected to cooperate with the home purchase
firm by allowing prospective buyers to view your home by appointment at
reasonable hours.


Your are responsible for all expenses of your home until the vacate date.


All appliances, heating, plumbing, and other fixtures to be sold with the home
should be clean, in working order, and remain on the premises.  If removed, the
full replacement value for each will be withheld from your final equity.





 
31

--------------------------------------------------------------------------------

 

PAYMENT OF EQUITY




In order to meet your new home purchase obligations, you may find that you need
funds (equity) prior to the normal equity payment date (close of escrow).  If
so, payments of two types are available.


One:  From the time your are informed of the Offer to the time you accept the
offer or assign an offer, you may request an equity payment.  This payment is
available to you without any obligation to accept the home purchase firm's offer
or assign an offer but must be repaid to the home purchase firm prior to the
expiration of the offer period if you elect not to participate.  To obtain this
payment, contact your consultant and complete the Equity Advance
agreement/Promissory Note.


Two:  After assigning an offer or accepting the Appraised Value Offer, you may
request an equity payment to be sent directly to your escrow account.  This
payment is limited to the lesser of (1) the amount required to purchase the new
residence or (2) 98 percent of your equity based on the Appraised Value Offer
computed to the Date of Possession.  If you have an assigned offer, the equity
is based on the Appraised Value Offer and not the assigned offer.  This
procedure is used to protect you against an over advancement of funds.


Your final equity is computed by deducting the following items from the sale
price:


●
Unpaid balance of principal and prorated interest on any mortgage(s) or equity
line(s) of credit
   
●
Proration of real estate taxes
   
●
Unpaid special assessments, homeowner association dues
   
●
Monetary liens, judgments
   
●
Twice the estimated cost of work/repairs (except for termite repairs) if the
work is not completed prior to your being cashed out.



Excess funds are withheld to eliminate any underpayment on your behalf.  Excess
deductions are returned to you at the time of final closing, after the
work/repairs have been completed and satisfactory inspection reports have been
obtained.


Please note: Equity advances are made only to escrow accounts.












 
32

--------------------------------------------------------------------------------

 

All required repairs must be completed.  Any costs PG&E incurs to return your
home to clean, marketable condition will be subtracted from your final equity
payment.  To prevent this, please discuss with the Realtor during the walk
through those items that require repair and complete those repairs
yourself.  Final equity may be withheld pending firm bids for any needed
repairs.


If you accept the Offer, the home purchase firm will take over responsibility
for the home on the Date of Possession.  Gas, electric, and water service should
be left on.  You should request a final reading and ask that a final billing be
sent to you.  The home purchase firm will arrange for a local REALTOR to have
these utilities billed to them when you vacate.


The home purchase firm will provide insurance coverage for the home effective on
the contract or vacate date, whichever is later.  You are responsible for
maintaining coverage until then and for obtaining any refund due you from the
insurance company.  If you have flood insurance, discuss the transfer process
with your Consultant.




FINAL EQUITY PAYMENT


Your final equity will be sent to you as soon as the home purchase firm receives
all of the required documents including your executed deed package.  Equity is
calculated by prorating the carrying expenses listed below and subtracting them
from the Appraised Value Offer.


Carrying Expenses:



1.  
Outstanding encumbrances and/or indebtedness against the property and prorated
interest;

 
2.  
Prorated property taxes;

 
3.  
If the required work is not completed and re-inspected prior to your vacate
date, twice the amount of the estimate (except for termite repairs) with
be  withheld to prevent any underpayment.  Any excess funds will be refunded
upon completion of the work; and

 
4.  
Bonds and assessments where included in the appraised value but unpaid.




 
33

--------------------------------------------------------------------------------

 



THINGS YOU NEED TO DO


Call your consultant whenever you have a question.



Do not list your home with a local REALTOR until the Prelisting Analysis has
been completed and approved.  Be sure to include the "Exclusion Clause."


Return the following to the home purchase firm from the introductory package.



--
Power of Attorney
--
California Real Estate Disclosure Statement
 
All parties whose names appear on the Deed must sign this form.  The
Appraised Value Offer cannot be released until these documents are received by
the home purchase firm.



Return the Statement of Loan Account to your lender(s) as soon as
possible.  Receipt of this information will expedite the calculation of your
equity for any equity advance you may request.


It is helpful to telephone the lender and verify the address to which the
request should be sent.  Sending this request to the attention of the person you
speak with may help speed processing.  Having a contact name will assist you
should you need to follow up.


Scheduling Appraisers/Inspectors Visits



The appraisers you select will contact you to schedule an appointment to visit
your home.  This contact should be made within 48 hours of your making your
selection known to the home purchase firm.  Contact your Consultant immediately
if this does not occur.  If both visits are scheduled for the same day, allow at
least 2 hours between appointments.  Have your Appraisal Input form completed
and provide a copy to each appraiser.


Payment of Equity



Five working days must be allowed to process your request.  Advances can only be
made to escrow accounts.  A maximum of 98 percent of your equity (based on the
Appraised Value Offer) can be advanced.


Final Walk through



Contact the local REALTOR assigned by the home purchase firm to arrange for the
final walk through (on the day you vacate).  Keys may be given to the REALTOR at
this time.  This process is required for Appraised Value Sales only.


Final Utility Bills



Discuss the transfer of utilities with your consultant.  DO NOT DISCONNECT
SERVICE.



 
34

--------------------------------------------------------------------------------

 



Insurance



Cancel your homeowner's policy and ask your insurance agent to forward any
refund directly to you.  If you have flood insurance, discuss the transfer
process with your Consultant.


New Mailing Address



Provide your new mailing address AND telephone numbers to your Consultant.





VACATING YOUR HOME


Before vacating your home, contact your Consultant.  A local REALTOR assigned by
the home purchase firm will conduct a final walk through prior to the release of
final equity.  The walk through should be done on the date you vacate your home.


When you vacate, your home should be left in broom-clean condition and in the
same condition, ordinary wear and tear excepted, as on the day your home was
appraised.  Under PG&E's policy, the costs to put your home in broom-clean
condition (clean oven, clean basins, floors, etc.) will be withheld from your
final equity.




*****Next two pages contain Realtors walkthrough checklist











 
35

--------------------------------------------------------------------------------

 





PG&E
Realtor’s Final Walk Through Checklist
Instructions to Realtor


This form is to be completed by the Realtor on the final walk through.  Both the
Realtor and PG&E employee must sign off on page 2 of this report.  Please make a
( Ö ) next to the items that are inspected and in good condition.  Use the
comments section to note any items which need repair, replacement or are not in
“broom-clean” condition.  Also note in the comments section any
furniture/appliances which obstruct your inspection of an area.


PROPERTY ADDRESSPG&E EMPLOYEE



                               




 
( Ö )
 
LIVING ROOM
COMMENTS
       
WALLS
         
DOORS
         
FLOOR/CARPET
         
WINDOWS/SCREENS
         
COVERINGS
         
LIGHT FIXTURES
         
FIREPLACE/WOOD STOVE
         
OTHER
               




 
( Ö )
 
DINING ROOM
COMMENTS
       
WALLS
         
DOORS
         
FLOOR/CARPET
         
WINDOWS/SCREENS
         
COVERINGS
         
LIGHT FIXTURES
         
OTHER
               




 
( Ö )
 
KITCHEN
COMMENTS
       
WALLS
         
DOORS
         
FLOOR
         
WINDOWS/SCREENS
         
COVERINGS
         
LIGHT FIXTURES
         
STOVE TOP
         
OVEN(S)
         
HOOD/FAN
         
DISHWASHER
         
TRASH COMPACTOR
         
COUNTERS
         
GARBAGE DISPOSAL
         
REFRIGERATOR
         
OTHER
   


 
36

--------------------------------------------------------------------------------

 




 
( Ö )
 
BEDROOM 1
COMMENTS
       
WALLS
         
DOORS
         
FLOOR/CARPET
         
WINDOWS/SCREENS
         
COVERINGS
         
LIGHT FIXTURES
         
OTHER
   




 
( Ö )
 
BEDROOM 2
COMMENTS
       
WALLS
         
DOORS
         
FLOOR/CARPET
         
WINDOWS/SCREENS
         
COVERINGS
         
LIGHT FIXTURES
         
OTHER
   




 
( Ö )
 
BEDROOM 3
COMMENTS
       
WALLS
         
DOORS
         
FLOOR/CARPET
         
WINDOWS/SCREENS
         
COVERINGS
         
LIGHT FIXTURES
         
OTHER
               




 
( Ö )
 
BATHROOM1
COMMENTS
  BATHROOM 2
COMMENTS
       
WALLS
             
DOORS
             
FLOOR/CARPET
             
WINDOWS/SCREENS
             
COVERINGS
             
LIGHT FIXTURES
             
VENTILATING FAN
             
BASIN
             
TOILET
             
BATHTUB
             
SHOWER STALL
             
SHOWER DOOR
             
OTHER
       




 
( Ö )
 
OTHER
COMMENTS
       
WALLS
         
DOORS
         
FLOOR/CARPET
         
WINDOWS/SCREENS
         
COVERINGS
         
LIGHT FIXTURES
         
OTHER
   






--------------------------------------------------------------------------------

AGENT                                                                                                     
DATE                                                                                    
EMPLOYEE                                                                   DATE

 
37

--------------------------------------------------------------------------------

 



HOME SALE DIRECT REIMBURSEMENT


While PG&E has retained the home purchase firm for your benefit and convenience,
you do not have to accept the Appraised Value Offer nor are you obligated to
assign an offer to the home purchase firm for closing.  If you decide to close a
sale on your own, you may be reimbursed by PG&E under the Home Sale-Direct
Reimbursement policy.  Some tax assistance is provided.  See Tax Summary.  A
list of the most typical seller closing costs can be found on page 41.


Employees who select this option are encouraged to review the potential tax
consequences with Relocation Services.




REIMBURSEMENT FOR CLOSING COSTS (NEW HOME)


PG&E will reimburse you for the customary (as defined by local title company)
closing costs paid by the buyer in your new area with the following
limitations:  the LESSER of actual costs covered by policy or two and one-half
(2.5) percent of the purchase price of your new home. Tax Assistance is
provided. Points are excluded from tax protection. See Tax Summary.  Some items
have a dollar limit.  See the worksheet in your packet for this
information.  Concessions in a buyer's market are not considered customary.  One
hundred percent equity reinvestment is assumed.  Ownership with other than a
Spouse/Domestic Partner may not qualify for this assistance.  Consult with
Relocation Services.


Note:  Credits from the seller will be deducted from the reimbursement.


In addition to this limit a home inspection is required and is not subject to
2.5% limit.


You must be a homeowner at the time of hire to be eligible for this
assistance.  A list of customary reimbursable items appears on page 43.  You
have one year from the effective date of hire to request reimbursement.


Remember to plan to have the necessary cash available to cover closing costs as
they are reimbursed after the close of escrow.


Interim financing for the construction of a new home is excluded from the
program.  Only the final loan is eligible for consideration.  If you plan to
construct a new home, you are encouraged to review the reimbursement procedure
with Relocation Services.  Employees who have a home constructed are limited to
the same overall 2.5 percent maximum reimbursement.  If you choose
non-conventional financing consult with Relocation Services to determine your
eligibility.






38

--------------------------------------------------------------------------------




It is important to note that points are subject to withholding taxes and are not
tax protected.  However, they may be deductible for tax purposes as an itemized
deduction.  See Tax Summary.




TAXES


The sale of your former home and the purchase of your new home may have varying
income tax consequences.


Most of the assistance outlined in this handbook may be considered taxable and
must be reported to the Internal Revenue Service.  Therefore, you will be taxed
on it in the year in which it is paid by the company.


The Internal Revenue Service requires that taxes be withheld at the time of
reimbursement.  You are encouraged to review the TAX SUMMARY sheet to understand
how the process is implemented.


We recommend that you keep receipts for ALL of your relocation expenses, even
when not required by the company for reimbursement.  These may be required as
documentation by local, state, or federal tax authorities.  We also recommend
that you seek the advice of a competent tax professional to assist you in filing
your taxes in the year that you incur relocation expenses.  Your moving
allowance may be used to offset the cost of this service.  A chart summarizing
how the company tax treats relocation expenses is provided in your packet.


In January of each year, Relocation Services will provide you with a Relocation
Expense Summary.  This information will assist you in the preparation of your
annual tax return.




TIME OFF


The decision to grant time off from work for relocation related activities is a
line decision and employees are encouraged to discuss this with their
supervisor.  The decision to grant time off with pay and the charge of time off
with pay is up to the individual department.




USE OF COMPANY CAR


The IRS requires that use of a Company car for relocation related expenses be
reported as imputed income.  Consult with Relocation Services for details.

 
39

--------------------------------------------------------------------------------

 

APPENDIX


HELPFUL HINTS WHEN BUYING OR SELLING A HOME


BUYING A HOME


Make several thorough tours of the home. Try to visualize traffic flow.  Check
to make sure there is adequate storage and closet space.  Check the position of
the house on the lot to see how much sunlight you can expect to receive.  Look
at the size of the rooms in relation to your furniture.


Investigate the neighborhood.  If it is a new area, check to see if you will be
assessed for new road, sidewalks, or schools.  If it is an old area, check to
see how well maintained the surrounding homes appear.


Beware of poor construction.  Some indications of this are cheap fixtures,
uneven floors, and doors that don't fit properly.


Carefully check the heating and cooling system.  Make sure it can meet the
demands of the climate.


Consider the distance from your job, from schools, and from shopping areas.


Do not be sold by "gimmick" items such as skylights or beamed ceilings,
especially if the overall construction is not good.


Do not buy a home you are not sure you can afford.  Remember that you must take
into account property taxes, utilities, maintenance, and many miscellaneous
expenses which may exceed your budget.


SELLING A HOME


Clean your house as thoroughly as possible.  Make sure that all appliances,
rugs, tile, and bathroom fixtures are clean.  Get rid of clutter.


See that the price is right.  An asking price higher than the market value can
substantially reduce the number of potential buyers who will come to look at
your home.


Trim the lawn and see that the grounds are neat.


Turn off the radio, stereo, or television when your house is being shown.  They
are distracting.  Keep pets out of the way.

 
40

--------------------------------------------------------------------------------

 



If you home is shown at night, turn on several lights throughout to create a
feeling of warmth.  If shown during the day, open curtains to make the house
light and cheerful.


Do not apologize for the appearance of your home.  After all, you're living in
it!


Do not discuss furniture or interior decoration.  This may confuse the buyer
whose tastes are probably different from yours anyway.


Do not get involved in the conversation during the showing.  Leave it to your
Realtor to answer questions whenever possible.

 
41

--------------------------------------------------------------------------------

 



CLOSING COSTS ASSOCIATED WITH THE SALE OF A HOME


 
1.REIMBURSABLE ITEMS*



 
Attorney fees (in lieu of a title company)

 
Brokerage fee/commission (normal for the area if a broker is used)**

 
City report

 
Escrow fees

 
Home warranty

 
Notary fees

 
Prepayment penalty on first mortgage***

 
Reconveyance fees

 
Recording fees

 
Statement fees

 
Tax stamps

 
Title insurance

 
Transfer tax (city and/or county)



 
2.NON-REIMBURSABLE ITEMS



 
Any items not specifically covered by policy or negotiated between buyer and
seller

 
Appraisal fee

 
Assumption fee

 
Bonds

 
Buy downs

 
Credit reports

 
Delinquent taxes

 
Document preparation fee

 
Endorsements

 
Fix-up expenses and maintenance costs

 
Homeowner Association dues or transfer fees

 
Impound accounts

 
Insurance

 
Interest

 
Late charges

 
Mortgage insurance

 
Photos

 
Points of all kinds

 
Prepayment penalty on second mortgage

 
Principal

 
Reinspections

 
Repairs


 
42

--------------------------------------------------------------------------------

 

 
2.NON-REIMBURSABLE ITEMS - continued



 
Taxes

 
Termite inspection

 
Termite/pest control work

 
VA/FHA points



 
*Consult with Relocation Services for customary items in the county of the sale.



 
**If an employee, Spouse/Domestic Partner or family member is a REALTOR, it is a
conflict of interest for the company to reimburse members of a relocating family
for services (commission) connected with the sale of the old home or purchase of
a new home.



 
***Limited to the lesser of six months interest or $3,000.














 
43

--------------------------------------------------------------------------------

 

CLOSING COSTS ASSOCIATED WITH THE
PURCHASE OF A HOME


 
1.REIMBURSABLE ITEMS*



 
Appraisal fees

 
Assumption fee

 
Attorney fees (in lieu of escrow fees, if typical for the area)

 
City report

 
Credit report (Limited)

 
Documentation preparation fees (Limited)

 
Endorsements

 
Escrow fees

 
Flood Certificate (Limited)

 
Forwarding fees

 
General Home Inspection

 
Home warranty

 
Loan tie-in fees**

 
Notary fees

 
Points:  Limited to two.  Based on (95% equity reinvestment)

 
Pool/Spa inspection

 
Recording fees

 
Roof inspection

 
Septic report (only if required by lender)

 
Statement fees

 
Tax service (Limited)

 
Tax stamps

 
Termite inspection

 
Title insurance

 
Transfer tax (city and/or county)



 
2.NON-REIMBURSABLE ITEMS



 
Any items not specifically covered by policy or negotiated between buyer and
seller

 
Application fee

Bonds
 
Buy downs

 
Construction Loans*

 
Fix-up expenses, repairs, maintenance costs

 
Homeowner Association dues/Association Transfer fees

 
Impound accounts

 
Insurance

 
Interest

 
Late charges








 
44

--------------------------------------------------------------------------------

 



 
2.NON-REIMBURSABLE ITEMS - continued



 
Mortgage insurance

 
Photos

 
Principal

 
Processing Fee

 
Repairs

 
Soil report

 
Taxes

 
Underwriting fees



 
*Consult with Relocation Services for customary items in the county of the
purchase.



 
**Consult Relocation Services for current guidelines.



Please NOTE all information is subject to change.  If there are any
questions, please call Relocation Services at (415) 817-8294.

 
45

--------------------------------------------------------------------------------

 

APPOINTMENT LOG


The log is designed to assist you schedule and monitor the individuals required
to visit your home.


Please notify your Consultant IMMEDIATELY if an individual fails to keep an
appointment.



 
NAME
DATE
TIME
 
 
Appraiser
 
1.____________________
 
2.____________________
 
3.____________________
 
__________
 
__________
 
__________
 
_______
 
_______
 
_______
 
 
 
Broker
 
1.____________________
 
2.____________________
 
 
 
__________
 
__________
 
 
 
_______
 
_______
 
 
 
Termite Inspector
 
     
 
Pool/Spa Inspector
 
     
 
Septic Inspector
 
     
 
*Roof Inspector
 
     
 
**Assigned REALTOR
 
     

 
  *May be required due to age or condition

 
**Final walk through required for Appraised Value Sale only




 
46

--------------------------------------------------------------------------------

 

QUESTIONS/ANSWERS
 
Appraised Value Offer
 
Q:  What type of input do I have in determining the Appraised Value Offer of my
home?
 
A: You may participate in the appraisal process.  To do this, complete the
Appraisal Worksheet form and provide a copy to each appraiser at the time of the
appraisal and a copy to the home purchase firm.
 
Q: If I accept the Appraised Value Offer, when am I no longer responsible for
the mortgage payments, etc., on my home?
 
A: The Date of Possession of your home will be either (1) the date you vacate
your home, or (2) the date your Contract is received by the home purchase firm,
whichever is later.  As of the Date of Possession, you are no longer financially
responsible for your home, provided no repairs/inspections, etc., remain
uncompleted.
 
Inspections
 
Q:  What inspections are necessary?
 
A:  A termite/wood-destroying pest and organism inspection is required.  Where
applicable, a well and/or septic inspection; swimming pool and/or spa/hot tub,
radon gas inspection.  If any report is unclear or incomplete, the home purchase
firm will order a second inspection.  Other inspections may be required
depending on property conditions.  All inspections will be paid for by PG&E.
 
Q:  What is a "home inspection"?
 
A:  Home inspections are required.  This is a general inspection of the
structure of the house, plumbing, heating, electrical, air conditioning, solar,
all appliances, and roof to determine if everything is in good working order and
meets code requirements.  The inspection is done by a home inspector, if
available, otherwise a general contractor is used.  These are ordered by the
home purchase firm and paid for by PG&E.
   


 
47

--------------------------------------------------------------------------------

 



Q:  What happens if an inspection, etc., indicates that repairs are required?
 
A:  You must have the work completed, have a reinspection done, and submit the
clear report to the home purchase firm prior to receiving your final equity.
 
Q:  If an inspection, etc., indicates repairs are required and (1) I want to
move to my new home prior to the completion of the necessary repairs on my
existing home, or (2) I just don't want the bother of obtaining bids and
ensuring the work is complete, etc., what are my options?
 
A:  The home purchase firm will obtain an estimate for the required work and
withhold two times this amount (termite work excepted) from your equity.  By
withholding additional dollars, it will not be necessary to request additional
funds from you should the estimate be low.  Once the work is completed, the home
purchase firm will refund any excess dollars to you immediately.
 
Q:  At the same time I selected appraisers, the home purchase firm informed me
that one or two Brokers' Market Analysis  would also be ordered. What does this
mean? Will the Brokers' Market Analysis affect the appraiser's value?
A:  The opinion(s) provide the home purchase firm with marketing strategies
should you turn the home over to them.  At the same time, the Brokers may make
recommendations on how to make the property more marketable.  This information
will also be given to you to help you sell the home during your 60-day marketing
period.  The appraisers' final value is independent of the Brokers' Opinions.
 
Q:  What should I do when I receive an offer to purchase my home?
 
A:  Call your Consultant immediately.  If your Consultant is not available,
include the clause "Subject to review by the home purchase firm" in your
acceptance.
 
Amended Value Offer
 
 Q: If I am able to find a buyer willing to purchase my home for more than the
Appraised Value offer or even at the Appraised Value offer, is it beneficial to
me to assign the offer to the home purchase firm for closing?
 
A:  Yes.  The home purchase firm will: (1) handle all the details; (2) advance
either 98 percent of your equity based on the Appraised Value offer or the
amount required to purchase the new home, whichever is less.




 
48

--------------------------------------------------------------------------------

 



 
     Should the assigned offer fail to close, the Appraised Value offer will be
amended to reflect the sales price.
 
Q:  If I assign an offer, will my Realtor receive a commission?
 
A:  Yes.  This cost is paid by the home purchase firm at the close of escrow and
assumed by PG&E.
 
Q:  Why must a purchase contract be signed only by the Home Purchase Firm?
 
A:  In order to meet Internal Revenue Service guidelines, the purchase and sale
agreement can be signed only by your buyer(s) and the Home Purchase Firm.  The
Power of Attorney you sign allows the Home Purchase Firm to sign in your behalf
as your nominee.  Failure to follow these guidelines will negate the benefit of
using the Home Purchase Firm AND will result in a substantial tax liability for
you.
Equity Advances
 
Q:  What if I want two advances of  my equity:  one to be forwarded to the title
company handling the closing of my new home and one to be given directly to me
so that I may begin redecorating the new home, etc.?
 
A:  Advances are made only to escrow accounts.  The equity advance to escrow is
a benefit provided so that you will not be subject to the customary closing
procedures (no funds received from the existing home until close of
escrow).  With the advance, you are able to purchase your new home in an
expeditious manner.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 
49

--------------------------------------------------------------------------------

 



CAL VET/VA Loan Transfer
 
Q:  What if I have a CAL VET or VA loan on my present home that I want to
transfer to my new home, but I am unable to make the transfer for six to eight
months due to the state/federal procedures?
 
A:  The home purchase firm will take your home into inventory while you continue
to make mortgage payments; however, if the home purchase firm is able to find a
buyer prior to the transfer of your CAL VET/VA loan, you would be required to
pay off the loan so that there is clear title.  (Notify the home purchase firm
immediately if you plan to transfer your loan.)
 


 
50

--------------------------------------------------------------------------------

 

GLOSSARY OF TERMS


Amended Value



A negotiated offer, presented by a Broker, which the homeowner and home purchase
firm determine exceeds or equals the Appraised Value offer and which the
homeowner, upon acceptance, instructs the home purchase firm to close and
administer.  Should this sale fail to close, the Appraised Value Offer will be
amended to reflect the sales price of the offer, which was assigned.


Appraisal Worksheet


A form to be completed by each new hire, with the assistance of a Broker,
supplying pertinent comparable sales and listing data to the appraisers and home
purchase firm.


Appraised Value Offer


The value derived from an average of two independently obtained appraisals and
extended by the home purchase firm to a homeowner.  The offer is valid for 60
days.


Contract for Sale


The document by which a new hire sells his/her home, or assigns his/her home for
sale to the home purchase firm.


Date of Possession (Appraised Value Sale)


The date the homeowner vacates the home provided the home purchase firm has
received signed contracts.


Equity Advances


Depending on individual need, two types are available:


1) A reasonable sum for an earnest money deposit on a residence in the new
location.


2) The lesser of the amount required to purchase the new residence or 98 percent
of equity based on the Appraised Value offer.


Exclusion Clause


Language commonly included in relocation-related listings, which allows a
homeowner to sell his/her home to the home purchase firm for the Appraised Value
offer without incurring the cost of a Broker's commission.



 
51

--------------------------------------------------------------------------------

 



Independent Appraisers


Specially trained and certified professionals hired by the home purchase firm on
a fee basis, who establishes the Appraised Value for residential real
estate.  Each appraiser used is experienced in establishing values in the area
where a new hire’s home is located.


Marketing Period


The period of 60 days, beginning with the postmark date of the written Appraised
Value offer, during which a homeowner may choose to assign an independent sale
or accept the Appraised Value Offer.


Proration Date


The date the home purchase firm assumes responsibility for the ongoing expenses
(mortgage, insurance, utilities, etc.) of a property.


Vacate Period (Appraised Value Sale)


The period of time from the date of acceptance of the Appraised Value offer to
the date the property is formally vacated (up to 60 days).













 
52

--------------------------------------------------------------------------------

 

 
TAX SUMMARY FOR NEW HIRE HOMEOWNER – OFFICER

(moves more than 50 miles)


ASSISTANCE
TAXES WITHHELD
TAXES PAID BY
Household Move
 
Household Storage
First 30 days
 
Over 30 days
None
 
 
None
 
Federal, State, FICA & SDI
Fully Excludable
 
 
Fully Excludable
 
Company:   Flat Rate
Employee:  FICA (OASDI) & SDI
 
Moving Allowance
Federal, State, FICA & SDI
Employee*
 
Home Sale-Direct Reimbursement
(In lieu of Home Purchase Firm)
 
Tax Offset (up to one month’s salary)**
Federal, State, FICA & SDI
Employee*
 
Home Purchase-Direct Reimbursement*
AND Company Mortgage Program
Federal, State, FICA & SDI
Company:  Flat rate up to maximum,
                   excluding points.
Employee:  Points. Federal, State, FICA & SDI
 
Mortgage Interest Differential Allowance
Federal, State, FICA & SDI
Employee







*Taxes owed by the employee are deducted DIRECTLY from the reimbursement.  This
is an IRS requirement.
**Capped at $10,000.  Pro-rated based on reimbursement.







 
53

--------------------------------------------------------------------------------

 









All reimbursements for moving expenses will be included on the employee's W-2 as
other income except household move, storage (first 30 days).


Federal, State and FICA taxes withheld will also be included on the employee's
W-2 whether paid by the employee or the company.


The company will furnish a Relocation Expense Summary, which is to be filed with
the employee's tax return.  The information will be provided by January 31, for
the prior year's expenses.


The company uses a standard withholding rate 25% Federal, State*, 1.45%
Medicare.


2009 FICA Limits:  6.20% (OASDI)    to              $106,800
                              1.45% (Medicare) to                  unlimited


2009 SDI               1.10%                  to                     $90,669


* State Tax, where appropriate, will be part of the Company tax gross-up.




  NOTE:
If an item is considered taxable, but paid directly to a vendor, any tax due
will be deducted from the next payroll check.






 
54

--------------------------------------------------------------------------------

 



HOME PURCHASE-DIRECT REIMBURSEMENT


This example is intended only to illustrate process.  The pay rates may not
reflect actual rates in effect at the time of payment.


Reimbursable Items:


Reimbursable Items:
 
   
Purchase Price:
$225,000.00
Points
$3,600.00
     
Credit Report
50.00
     
Document Preparation
150.00
 
2.5% of Purchase Price =
$5,625.00
Appraisal
300.00
 
Home Inspection
+   425.00
General Home Inspection
325.00
 
Total Reimbursed
$6,050.00
Escrow Fees
450.00
 
Points-Employee Tax Liability
-3600.00
Title Insurance
985.00
     
Termite Inspection
95.00
     
Notary Fees
25.00
 
Relocation Tax Liability
$2,450.00
Recording Fees
35.00
     
Tax Service
76.00
     
Flood Check Fee
20.00
     
Home Inspection
425.00
 
(Not Subject to the 2.5%cap)
 
TOTAL
$6,536.00
     



Mechanics of Tax Gross/Up & Withholding
The amount of $5,625 + $425 = $6,050 is reimbursed because it is the Lesser of
actual or 2.5% of the purchase price.  Points may be deductible as an itemized
deduction so they are not grossed up.


Total Amount Reimbursed:
$6,050.00
 
Amount Company Paid Tax On:
$2,45000
 
Gross Up:(FIT, SIT & Medicare)
1,363.23
 
Co. Paid Gross Up: (FIT, SIT & Medicare)
1,363.23
           
Amount Employee Pays Tax On:
3,600.00
   
Amount Reported:
$7,413.23
   
Amount Reported:
$7,413.23
                                     
Employee
       
Total Taxes
   
Tax Paid by PG&E
 
Tax Liability
                 
“Points”
 
Amount Taxes were based on:
   
$2,450.00
 
$3,600.00
                       
FIT*
25.00%
$1,853.31
   
$953.31
 
$900.00
   
SIT*
9.3%
570.63
   
354.63
 
216.00
   
Medicare*
1.45%
107.49
   
55.29
 
52.20
   
OASDI
6.20%
459.62
       
459.62
   
SDI
1.10%
81.55
       
59.31
                       
*TOTAL
64.25%
$3,072.60
   
$1,363.23
 
$1,709.37
                                           
AMOUNT TO BE WITHHELD:
   
1,709.37
   

Net to Employee:            $4,340.63                                   
($7,413.23 – 1,363.23 - 1,709.37)`

 
55

--------------------------------------------------------------------------------

 
